                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     KIM E. TOLBERT,                                    Case No. 3:16-cv-00810-JD
                                                         Plaintiff,
                                   5
                                                                                            ORDER TO SHOW CAUSE
                                                    v.
                                   6

                                   7     CITY & COUNTY OF SAN FRANCISCO
                                         DEPARTMENT OF PUBLIC HEALTH, et
                                   8     al.,
                                                         Defendants.
                                   9

                                  10          The Court set a telephonic discovery call hearing for September 10, 2019. Dkt. No. 119.

                                  11   Plaintiff Tolbert did not appear. Dkt. No. 120. The Court had previously directed Tolbert to file a

                                  12   response to defendants’ discovery letter brief, Dkt. No. 115. Dkt. No. 117. No response was filed.
Northern District of California
 United States District Court




                                  13   Defendants have informed the Court that Tolbert is not responding to discovery requests or other

                                  14   communications. Dkt. No. 115. Defendants also reported that she failed to show up for her

                                  15   deposition. Dkt. No. 118. The Court’s review of the docket in this case indicates that Tolbert also

                                  16   failed to appear at a settlement conference before Magistrate Judge Hixson on August 13, 2019.

                                  17   Dkt. No. 113. The record indicates that Tolbert is proceeding pro se after her attorney was

                                  18   disbarred.

                                  19          Pro se litigants are held to the same standards as represented parties with respect to

                                  20   meeting filing deadlines, handling discovery, and prosecuting their claims in a timely manner.

                                  21   Tolbert is ordered to show cause in writing by November 22, 2019, why the case should not be

                                  22   dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). All

                                  23   remaining pretrial and trial dates are vacated pending further order of the Court.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 8, 2019

                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
